DETAILED ACTION
This Office Action is in response to Applicant’s amendments and arguments submitted on April 22, 2021 for Application # 15/412,257 filed on January 23, 2017 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-21 are pending, of which claims 1-5, 7, 8 and 21 are rejected under 35 U.S.C. 103.

Claims 1 and 2 are amended.
No claims are newly added.
No claims are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al US 9,984,139 B1 (hereinafter ‘Ye’) in view of Bourbonnais et al US 2012/0150829 A1 (hereinafter ‘Bourbonnais’) as applied, and further in view of Soscia et al. US 7,325,042 B1 (hereinafter ‘Soscia’) and Sugiarto et al. US 2002/0143952 A1 (hereinafter ‘Sugiarto’).

As per claim 1, Ye disclose, A method comprising (Ye: Col 2 Lines 59-60: disclose method for efficiently publishing records):
each of a plurality of data pull devices (Ye: Col 3 Line 66 – Col 4 Line 5: disclose read request ‘data pull’ are considered as reading data from a table anticipates pull data from a table and examiner believes device as a command running on a server and Col 5 Lines 14-16: disclose plurality of read requests to be published ORs through programmatic interface) of a central server (Ye: Col 5 Lines 35-42: disclose logs and ORs are same and teaches durable log publisher, which examiner interprets as central server) pulling data from a respective one of a plurality of regional server databases (Ye: Col 7 Lines 59-61: disclose plurality of storage nodes of 172A – 172N as disclosed in Fig 1 Elements 172A – 172N, examiner equates these nodes as regional server databases and also examiner equates retrieving to pulling, however examiner would discuss the pulling data in secondary art of Soscia below),
wherein a number of the plurality of data pull devices equals a number of the plurality of regional server databases (Ye: Fig 1 Element 172 A – 172 N and Element 152A – 152N: disclose that the Elements 172A – 172N  as storage nodes ‘regional server databases’ have corresponding equal number of Durable log publisher ‘Data pull devices’ as Element 152A – 152N).
It is noted, however, Ye did not specifically detail the aspects of
wherein the plurality of data pull devices function asynchronously as recited in claim 1.
On the other hand, Bourbonnais achieved the aforementioned limitations by providing mechanisms of
wherein the plurality of data pull devices function asynchronously (Bourbonnais: paragraph 0057: disclose asynchronous data replication in a database system and Ye teaches of plurality of data pull devices).
The motivation for doing so would have been to be propagated asynchronously can be active or passive.  Active change detection isolates the changes, at the time of the change, for later processing using database triggers or a similar mechanism.  Passive change detection exploits information from the database recovery log, where changes are recorded for other purposes, to deduce what rows of which tables were changed as well as both the old and new values of changed columns (Bourbonnais: paragraph 0004).

for processing data in a security system; 
wherein each of the plurality of data pull devices is programmed to pull the respective data from the respective one of the plurality of regional server databases at respective predetermined time intervals as recited in claim 1.
On the other hand, Soscia achieved the aforementioned limitations by providing mechanisms of
for processing data in a security system (Soscia: Col 1 Lines 65-67: disclose a system to efficiently pull and distribute local to client applications. Examiner argues that the security system is similar to system that is taught by the prior art); 
wherein each of the plurality of data pull devices (Soscia: Col 3 Lines 15-18: disclose pull managers, pull consumers and client applications) is programmed to pull the respective data from the respective one of the plurality of regional server databases (Soscia: Col 6 Lines 30-35: disclose pulls that are scheduled ‘programmed’ to a feed) at respective predetermined time interval (Soscia: Col 2 Lines 43-45: disclose scheduled for a same time, which examiner equates to predetermined time and this limitation is further discuss in view of Sugiarto reference below).
The motivation for doing so would have been to efficiently pull and distribute local and remote source content to client applications (Soscia: Col 1 Lines 65-67).
It is noted, however, neither Ye, Soscia nor Bourbonnais specifically detail the aspects of

On the other hand, Sugiarto achieved the aforementioned limitations by providing mechanisms of
wherein the respective predetermined time intervals (Sugiarto: paragraph 0022: disclose the first computer download ‘pull’ time is schedule at 2:00 AM) for a first of the plurality of data pull devices (Sugiarto: paragraph 0020: disclose plurality of users can download ‘pull’ content between 10:00PM – 12:00PM and user will pay 5% less of the purchase price which implies that multiple computers ‘users’ can download within the predetermined time interval) is different than the respective predetermined time intervals (Sugiarto: paragraph 0022: disclose the second computer download ‘pull’ time is schedule at 2:05 AM. The second computer is different from the first computer is considered as plurality of computers) for a second of the plurality of data pull devices (Sugiarto: paragraph 0020: disclose plurality of users can download ‘pull’ content between 12:00AM – 2:00AM and user will pay 10% less of the purchase price which implies that multiple computers ‘users’ can download within the predetermined time interval and paragraph 0023: disclose the download ‘pull’ by various computers at different predetermined time intervals to adjust the bandwidth usage of the network).
The motivation for doing so would have been to allocating bandwidth usage allows more network users to access network resources with less bottlenecks (Sugiarto: Paragraph 0006).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Ye, Soscia, Sugiarto and Bourbonnais because they are both directed to data replication and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Bourbonnais, Sugiarto and Soscia with the method described by Ye in order to solve the problem posed.
Therefore, it would have been obvious to combine Bourbonnais, Sugiarto and Soscia with Ye to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Ye disclose, configuring a starting point of each of the plurality of regional server databases (Ye: Col 18 Line 67 – Col 19 Line 3: disclose starting point to indicate sequence number to check entries 752); and
pulling the data from the plurality of regional server databases associated with time after the starting point (Ye: Col 11 Lines 44-49: disclose periodically once every X milliseconds and woke up and completed a work iteration and Col 12 Lines 40-44: disclose IR generation during various time periods). 

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. In addition, Ye disclose, configuring the starting point Ye: Col 21 Lines 38-40: disclose client ‘user’ request will lead to the decision to start publishing the operation records where the starting point is when to start publishing).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Ye disclose, wherein changes within each of the plurality of regional server databases are maintained within each of the plurality of regional server databases (Ye: Fig 1 Element 172 A-172N: disclose changes are made within the storage node), and wherein the central server captures the changes within each of the plurality of regional server databases as needed (Ye: Fig. 1 Element 152A-152N: disclose the capture the changes to the log publisher).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Ye disclose, wherein a central server database has a first schema (Ye: Fig. 1 Element 112A: disclose a storage node and it is anticipated to have a schema), and wherein one of the plurality of regional server databases has a second, different schema (Ye: Fig. 1 Element 152A: disclose a storage node and it is anticipated to have a schema and Col 8 Lines 1-6: disclose different types of data stores which is known that the different type of data stores have different schema).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Ye disclose, wherein the central server includes Ye: Col 24 Lines 63-64: disclose instruction set architecture, examiner equates this to microservice architecture since the specification is not specific on what microservice architecture means).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Ye disclose, wherein each of the plurality of data pull devices exits a low power sleep state at respective predetermined time intervals to retrieve the data from the respective one of the plurality of regional server databases, (Ye: Col 11 Lines 44-49: disclose periodically once every X milliseconds and woke up and completed a work iteration and Col 12 Lines 40-44: disclose IR generation during various time periods).

As per claim 21, most the remaining limitations are similar to claims 1 and 5. Therefore, examiner rejects these limitations under the same rationale as claims 1 and 5.

Allowable Subject Matter
Claims 6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-17, 19 and 20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 8 and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. US 2002/0095399 A1 disclose “System and methods providing automatic distributed data retrieval, analysis and reporting services”
US Pub. US 2003/0084108 A1 disclose “System and method for providing a push gateway between consumer devices and remote content povider centers”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159